DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-3, 5-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schott (US 2014/0258657 A1), hereinafter “Schott”, and in view of Bharadwaj et al. (US 2004/0117408 A1), hereinafter “Bharadwaj”. 


As per claim 1, Schott teaches a method for optimizing free space in a database comprising:
“identifying, by one or more computer processors, a database, wherein the database has two or more tablespaces and wherein each tablespace of the two or more tablespaces includes a local partition and a global partition, and wherein the global partitions of the two or more tablespaces are included in the global storage pool” at [0041]-[0048] and Figs. 1-4;
(Schott teaches the database (i.e., “information handling system”) has a plurality tablespaces V1, V2; wherein each tablespace includes a local partition (i.e., “V1 used snapshot reserve space 342”, “V2 used snapshot reserve space 344”) and a global partition (i.e., “borrowed snapshot reserve space 356” or “Borrowed unused storage pool space 362”) 
“receiving, by one or more computer processors, a request to move an object to a first local partition of the first tablespace of the two or more tablespaces” at [0050];
(Schott teaches the step of receiving request to store snapshots of one or more volumes 302, 322 to respective assigned snapshot reserves spaces 410, 420)
“determining, by one or more computer processors, that an amount of free space of the first tablespace is less than a first threshold” at [0050];
(Schott teaches determining if the unused assigned snapshot reserve space remaining is less than the amount of space required to store the next snapshot for the respective volume)
“responsive to determining that the amount of free space of the first tablespace is less than the first threshold, determining, by the one or more computer processors, a space requirement for the object 
(Schott teaches in response to the unused assigned snapshot reserve space remaining being less than the amount of space required to store another snapshot, snapshot manager borrows unused snapshot reserve space such that there is sufficient space to store snapshots that are desired to be stored)
“responsive to determining the space requirement for the object, determining, by one or more computer processors, at least one of the global partitions in the global storage pool that is available to store at least a portion of the object based on the determining space requirement, wherein the global partition is determined based on the size of the global partition in the global storage pool” at [0051]-[0052] and Fig. 5;
(Schott teaches in response to the unused assigned snapshot reserve space remaining being less than the amount of space required to store another snapshot, snapshot manager borrows unused snapshot reserve space at block 506 from one or both of unused assigned space 450 (e.g., borrowed snapshot reserve space 
storing, by one or more computer processors, at least a portion of the object in the determining at least one of the global partition” at [0044]-[0045], [0052].
(Schott teaches the snapshot manager 216 stores one or more snapshots to one or more borrowed snapshot reserve spaces 356, or to borrowed unused storage pool space 362)
Schott does not explicitly teach determining a space requirement for the object “using growth prediction of size requirement for objects in the tablespace where the object is stored” as claimed. However, Bharadwaj teaches a method for determining a space availability for a segment included in a tablespace including the steps of “determining a space requirement for the object using growth predictions of size requirements for object in the tablespace where the object is stored” at [0077]-[0083]. Thus, it would have been obvious to one of ordinary skill in the art to combine Bharadwaj with Schott’s teaching in order to accurately determine space availability information for table space using capacity forecasting process to determine the growth of segments in tablespace based on current space availability information, as suggested by Bharadwaj at [0078]. 

As per claim 2, Schott and Bharadwaj teach the method of claim 1 discussed above, Schott also teaches:  wherein “storing at least a portion of the object in the global storage pool comprise: determining, by one or more computer processors, that an amount of used space of a first global partition of the first tablespace is less than a second threshold; and responsive to determining that the amount of used space of the 

As per claim 3, Schott and Bharadwaj teach the method of claim 1 discussed above, Schott also teaches: “determining, by one or more computer processors, that an amount of free space of the first local partition is above a third threshold; and responsive to determining the amount of free space of the first local partition is above the third threshold, moving, by one or more computer processors, at least a portion of the object stored in the determined at least one of the global partitions to the first local partition” at [0055]-[0061].

As per claim 5, Schott and Bharadwaj teach the method of claim 1 discussed above. Bharadwaj also teaches: “determining at least one global partition in the global storage pool that is available to store at least a portion of the object also comprises one or more of the following: a percent of space used in the tablespace that allows for the storage of the object, and the percent of space eligible to be shared of the tablespace that allows for the storage of the object” at [0078].

Claims 6-8, 10-13 recite similar limitations as in claims 1-3, 5 and are therefore rejected by the same reasons.


Claims 4, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schott and Bharadwaj as applied to claims 1-3, 5-8, 10-13, 15 above, and further in view of Zhang et al. (US 2009/0030956 A1, Applicant’s submitted IDS filed 12/12/2017), hereinafter “Zhang”. 

As per claim 4, 9, 14, Schott and Thomas teach the method of claim 1 discussed above. Schott does not teach: “each local partition of each tablespace of the two or more tablespaces has a local bitmap associated with each local partition that includes information regarding space allocation of objects found in an associated local partition and each global partition of each tablespace of the two or more tablespaces has a global bitmap associated with each global partition that includes information regarding space allocation of objects found in an associated global partition. However, Zhang teaches a method for proactively allocating space to a logical layer of a database using a bitmap associated with a segment of the tablespace at [0023]. Thus, it would have been obvious to one of ordinary skill in the art to combine Zhang with Schott’s teaching in order to allow quickly determining of storage capacity of a partition by utilizing the bitmap.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent No. 9,886,466 B2.  Claims 1-15 of US patent No. 9,886,466 B2 contain every element of claims 1-14 of the instant application and as such anticipate claims 1-14 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicants’ arguments.
Regarding claims 1, 6 and 11, Applicant argued that Schott in view of Bharadwaj, does not teach or suggest the features of “wherein the global partition is determined based on the size of the global partition in the global storage pool”. On the contrary, Schott teaches at [0050]-[0051] and Figs. 3-5 in response to the unused assigned snapshot reserve space remaining being less than the amount of space required to store another snapshot, snapshot manager borrows unused snapshot reserve space at block 506 from one or both of unused assigned space 450 such that there is sufficient space to store snapshots that are desired to be stored. Schott therefore teaches at least two global partition available for borrowing (e.g., “borrowed snapshot reserve space 356” or “borrowed unused storage pool space 362”,) and “the snapshot manger 216 borrows unused snapshot reserved space such that there is sufficient space to store snapshots that are desired to be stored”, which means that the size of the borrowed reserve space must be equal or larger than the size of the space requirement to store the snapshots. 
	In light of the foregoing arguments, the 35 U.S.C 103 rejection is hereby sustained.




Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 14, 2021